      Case 4:19-cv-03425-JST Document 138 Filed 01/07/21 Page 1 of 2



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
17
                            Plaintiff,               NIANTIC, INC.’S NOTICE OF
18          v.                                       VOLUNTARY DISMISSAL OF
     GLOBAL++, an unincorporated                     DEFENDANTS APPHAVEN AND
19                                                   RAJESHWAR GHODERAO
     association; RYAN HUNT, a.k.a.
20   “ELLIOTROBOT,” an individual;
     IT HAVEN INC., a foreign corporation;
21   MATTHEW JOHNSON, an individual;
     HLP TECH, LLC, a Missouri limited
22   liability company; MATTHEW
     RAGNARSON, an individual;
23   MANDY JOHNSON, an individual;
     MANDY LOMBARDO, an individual;
24   ALEN HUNDUR, a.k.a. “IOS N00B,” an
     individual; APPHAVEN, an
25   unincorporated association;
     RAJESHWAR GHODERAO, an
26   individual; and DOES 1-20,

27                          Defendants.

28
                                                   -1-
                                                                NOTICE OF VOLUNTARY DISMISSAL
                                                                           Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 138 Filed 01/07/21 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiff Niantic, Inc. hereby
 2   gives notice of the voluntary dismissal, without prejudice, of its claims against defendants
 3   AppHaven and Rajeshwar Ghoderao. Defendants AppHaven and Rajeshwar Ghoderao have not
 4   filed responsive pleadings or otherwise appeared in this matter.
 5
     DATED: January 7, 2021                             PERKINS COIE LLP
 6

 7                                                    By: /s/ Ryan Spear
 8                                                        Ryan Spear

 9                                                     Attorneys for Plaintiff Niantic, Inc.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
                                                                     NOTICE OF VOLUNTARY DISMISSAL
                                                                                Case No. 19-cv-03425-JST
